Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

The amendment filed on 03/09/2021 has been entered. Claims 2-22 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2-9, 14-16, 21, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Igarashi (US 20030125608) in view of Irion (US 20070073109).
Regarding claims 2, 16, Igarashi discloses a stereoscopic endoscope (FIG. 1; Para [0016]; endoscope apparatus, abstract) comprising: 
an image capture assembly mounted at the distal end portion of the endoscope (an image-pick-up device 8; FIG. 1), the image capture assembly comprising:
 a first lens train (upper lenses set  1, 2) extending proximally from the distal end portion of the endoscope, 

an image sensor having a surface with a right side image area and a left side image area (Images formed in image pick up device 8; FIGS. 8, 9), and 

    PNG
    media_image1.png
    406
    669
    media_image1.png
    Greyscale

at least one optical element disposed to intercept light reflected from the object to be imaged and passing through the first and second lens trains, the optical element being configured to direct light exiting the first lens train to the right side image area of the image sensor surface and to direct light exiting the second lens trains to the left side image area of the image sensor surface (Glasses 6, 7, allow the light reflected from the object to fall into two dies of the image pick devices. FIGS. 1, 4). Igarashi does not expressly disclose at least one light generation source disposed at a distal end portion of the endoscope in a position to project light to illuminate an object to be imaged. Irion teaches at least one light generation source (LED elements 3; FIG. 1C) disposed at a distal end portion (Para [0004]) of the endoscope in a position to project light to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi’s endoscope to include light sources such as LED at the distal end for avoiding coupling loss in the light conductors (Para [0004] of Irion) because use of LED at the distal end would not require light conductors from the proximal end to the distal end for light transmission for illumination.
Regarding claim 3, Igarashi discloses an infrared filter (infrared cut off filter 5; FIG. 5) positioned between the first and second lens trains and the optical element.  
Regarding claim 4, Igarashi disclose a housing mounted at a distal end of the endoscope (FIG.2), the housing comprising an interior (Housing shown in FIG. 2 includes an interior) and the first and second lens trains being positioned at least partially within the housing (Note housing shown in FIG. 2 includes lens trains). 
Regarding claims 5, 21, Igarashi does not expressly disclose wherein the housing further comprises at least one port, the at least one light generation source being positioned to project light from the interior of the housing through the at least one port to an exterior of the housing. Irion teaches wherein the housing further comprises at least one port (Note multiple ports for LED in FIG. 1C), the at least one light generation source being positioned to project light from the interior of the housing through the at least one port to an exterior of the housing (Note light emitted from the LED elements 3 in FIG. 1C).
Regarding claim 6, Igarashi discloses wherein the housing further comprises one or more windows distal to the first and second lens trains and in a position to transmit light from an exterior of the housing to the first and second lens trains (FIG. 2; cover glass 9 are provided for 
Regarding claim 7, Igarashi discloses wherein the one or more optical windows comprises a first optical window and a second optical window (FIG. 2; cover glass 9 are provided for light to come into each lens train), the first lens train being positioned to extend proximally from a location adjacent the first optical window and the second lens train being positioned to extend proximally from a location adjacent the second optical window (FIG. 2, each lens train extend proximally from the cover glass 9).
Regarding claim 8, Igarashi does not expressly disclose wherein the at least one port is positioned between the first and second optical windows. Irion teaches a plurality of ports positioned in the distal end (FIG. 1C). Positioning of lighting elements (such as LED) for illumination adjustment is routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi and have port in between the first and second optical windows for  providing uniform illumination in the area of examination (Para [0045] of Irion).
Regarding claim 9, Igarashi does not expressly disclose wherein the at least one port comprises two ports, and the at least one light generation source comprises two light generation sources respectively positioned to project light from the interior of the housing through one of the two ports to the exterior of the housing. Irion teaches wherein the at least one port comprises two ports (FIG. 1C), and the at least one light generation source comprises two light generation 
Regarding claim 14, Igarashi teaches wherein the first lens train and the second lens train extend parallel to each other (parallel lens trains; FIGS. 1-2).  
Regarding claim 15, Igarashi discloses comprising a housing mounted at the distal end of the endoscope (Frame at the distal end; FIGS. 1-2), the housing comprising an interior (FIG. 2) the image capture assembly (FIGS. 1-2). Igarashi does not expressly disclose a light generation source being disposed within the interior of the housing.   Irion teaches a light generation source being disposed within the interior of the housing (FIG. 1C).   

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Igarashi in view of Irion, and further in view of Chiba (US 5860912).
Regarding claim 10, Igarashi does not expressly disclose wherein a field separator is positioned between the first lens train and the second lens train. Chiba teaches wherein a field separator is positioned between the first lens train and the second lens train (a light shielding plate 112 made of a thin metallic plate is provided between the image pickup element chips 103L and 103R shown in FIGS. 26B, and stray lights adjacent to each other are shielded in light. Col. 26, lines 62-col. 27, line 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi to include a plate to shield the stray light from reaching the image sensing chip (Col. 26, lines 62-col. 27, line 6) for enhanced image quality.

Claims 11-13, 17-18, and 20, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Igarashi in view of Irion, and further in view of Yabe (4832003).

Regarding claims 11, 12, Igarashi does not expressly disclose wherein the optical element comprises a reflective planar surface. Yabe teaches wherein the optical element comprises a reflective planar surface (A prism 18 reflecting the beam incident in the optical axial direction of this objective system 17 to be deflected in the direction at right angles. FIG. 1, reproduced below). 

    PNG
    media_image2.png
    260
    308
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi to include a reflective prism on the insertion part of the endoscope to reflect the image on one side of an imaging surface (FIG. 1) so that the size of the tip can be made smaller (abstract of Yabe) by having an imaging surface that is parallel to the shaft axis.
Regarding claim 13, Igarashi does not disclose wherein the prism comprises: two end faces, and a field separator positioned between the end faces.  Yabe teaches wherein the prism (reflecting prism 18; FIG. 1) comprises: two end faces (prism would have two end faces), and a 
Regarding claims 17, 18, 20, Igarashi does not expressly disclose wherein the directing comprises reflecting the light exiting the first lens train and the light exiting the second lens train off an optical element to be incident on the respective right side image area and left side image area of the image sensor surface. Yabe teaches reflecting the light exiting from a lens train off an optical element to be incident on the respective right side image area and left side image area of the image sensor surface (FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi to include a reflective prism on the insertion part of the endoscope to reflect the image on one side of an imaging surface (FIG. 1) so that the size of the tip can be made smaller (abstract of Yabe) by having an imaging surface that is parallel to an axis. Upon modifying Igarashi by Yabe, the method step of reflecting the light exiting the first lens train and the light exiting the second lens train off an optical element to be incident on the respective right side image area and left side image area of the image sensor surface automatically occurs. 
Regarding claim 22, Igarashi discloses wherein: the first lens train defines a first optical path (upper lenses set 1, 2 define a first optical path; FIG. 1); the second lens train defines a second optical path (lower lenses set 1, 2 define a second optical path; FIG. 1). Igarashi does not expressly disclose wherein the surface of the image sensor lies in a plane substantially parallel to a plane in which the first and second optical paths lie. Yabe teaches wherein a surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi to include a reflective prism on the insertion part of the endoscope to reflect the image on one side of an imaging surface (FIG. 1) so that the size of the tip can be made smaller (abstract of Yabe) by having an imaging surface that is parallel to the endoscope axis. Upon modifying Igarashi by Yabe, the surface of the image sensor would lie in a plane substantially parallel to a plane in which the first and second optical paths lie. 
Response to Arguments
Applicant's arguments filed 03/09/2021 regarding 103 rejections have been fully considered and they are persuasive. Therefore, previous rejection has been withdrawn. However, a new rejection has been made in view of amendment. See rejection set forth above. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 19

a method for capturing stereoscopic images with an endoscopic device, the method comprising: prior to reflecting the light exiting the first lens train and the light exiting the second lens train off the face of the prism, separating the light exiting the first lens train from the light exiting the second lens train via a field separator positioned between two end faces of the non-rectangular prism, along with the remaining features of claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on 571-272-4769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795
                     
                                                                                                                                                                                   /JOHN P LEUBECKER/Primary Examiner, Art Unit 3795